internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si general information_letter date date index number number info release date re sec_528 and exempt_function_income dear we received your letter dated date in which you request general information regarding timeshare unit foreclosures by a timeshare_association association under sec_528 of the internal_revenue_code this letter does not constitute a ruling and merely provides general information a general information_letter calls attention to well-established interpretations or principles of tax law without applying them to a specific set of facts you inquired about the income_tax consequences to a timeshare_association that elects to be a sec_528 association that either forecloses on the unit of a non-paying member or the member voluntarily deeds the unit to the association in lieu of foreclosure you also inquired about the income_tax consequences to the association when the association sells the unit you indicated that typically the association will contact its membership and state that this unit is available at a named price plus the current_year maintenance fee other times the association will sell the unit to a friend of a member or a non-member you have specifically requested that we answer the following questions can the annual maintenance fees that have not been collected prior to the foreclosure or deed in lieu of foreclosure be considered the association’s basis in the sold unit is the sale of the unit by the association taxable to the association if it is sold to a member is the sale of the unit by the association taxable to the association if it is sold to a non-member for these questions we will assume that there is no mortgage on the unit sec_528 provides that a homeowners_association as defined in sec_528 will be subject_to federal_income_tax only to the extent provided in sec_528 a homeowners_association will be considered an organization exempt from income taxes for the purpose of any law that refers to organizations exempt from income taxes sec_528 provides that a tax is hereby imposed for each taxable_year on the homeowners_association taxable_income of every homeowners_association the tax will be equal to percent of the homeowners_association taxable_income percent of the income in the case of a timeshare_association sec_528 defines the term homeowners_association taxable_income for purposes of sec_528 the homeowners_association taxable_income of any organization for any taxable_year is an amount equal to the excess if any of the gross_income excluding the exempt_function_income of the homeowners_association over the deductions directly connected with producing that gross_income excluding the exempt_function_income the deductions allowed for purposes of computing homeowners_association taxable_income are the deductions generally allowed for computing taxable_income as modified by sec_528 see sec_1_528-10 of the income_tax regulations sec_528 provides in part that for purposes of sec_528 the term exempt_function_income means any amount received as membership dues fees or assessments from owners of timeshare rights to use or timeshare ownership interests_in_real_property in the case of a timeshare_association sec_1_528-9 of the regulations provides in part that it is not necessary that the source_of_income be labeled as membership dues fees or assessments for the income to be exempt_function_income what is important is that such income be derived from owners of residential units or residential lots in their capacity as owner- members rather than in some other capacity such as customers for services sec_1_528-9 of the regulations provides examples of receipts by homeowners associations that do not constitute exempt_function_income these examples include amounts received from persons who are not members of the association and interest earned on amounts set_aside in a sinking_fund when a sec_528 timeshare_association either forecloses on the unit of a non- paying member or the member voluntarily deeds the unit to the association in lieu of foreclosure and the association sells the unit the association is acting in order to collect annual timeshare maintenance fees from the non-paying member generally annual timeshare maintenance fees qualify as exempt_function_income as defined in sec_528 therefore the annual maintenance fees in these situations that have not been collected prior to the foreclosure or deed in lieu of foreclosure can be considered the association’s basis in the sold unit furthermore the association may sell the unit either to an association member or non-member and the sale of the unit will only be taxable to the association to the extent that the amount received from the sale exceeds the amount of the unpaid maintenance fees exempt_function_income additionally sec_528 provides that a homeowners_association as defined in sec_528 will be subject_to federal_income_tax only to the extent provided in sec_528 and sec_528 does not extend a bad_debt deduction to the production of exempt_function_income therefore in situations like this the association may not claim a sec_166 bad_debt deduction to the extent that the amount the association receives for the unit is less than the amount of unpaid maintenance fees although this letter is a general information_letter not a private_letter_ruling we hope the above information proves helpful sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
